United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Zephyrhills, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-566
Issued: September 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 19, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated July 11 and October 17, 2008 finding that she
had not established an injury causally related to her federal employment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed a right shoulder condition due to her employment duties.
FACTUAL HISTORY
On April 10, 2008 appellant, then a 44-year-old rural mail carrier, filed an occupational
disease claim alleging that she developed right shoulder pain due to the repetitive activities of
casing, delivering and lifting mail. She first became aware of her condition on March 13, 2008
and first attributed the condition to her employment on March 14, 2008. In a narrative statement,
appellant alleged that her right shoulder pain began during casing mail and that the ache

intensified throughout the day. She stated that her right shoulder pain was in the joint area and
that the pain radiated with a tingling sensation down her right fifth finger.
Dr. Shafaq Hussain, a Board-certified internist, completed a note on March 17, 2008 and
reported that appellant had a gradual onset of right shoulder pain over the prior four days which
was progressively worsening with lifting. She diagnosed rotator cuff tendinitis of the right
shoulder. On April 10, 2008 Dr. Hussain noted that appellant’s right shoulder pain had
decreased but not completely resolved. She diagnosed shoulder tendinitis.
In a letter dated April 26, 2008, the Office requested additional factual and medical
evidence from appellant and allowed 30 days for a response. Appellant responded on May 12,
2008 and described her activities outside of work. In a duty status report dated May 9, 2008,
Dr. Hussain diagnosed right shoulder tendinitis. She indicated with a checkmark “yes” that
appellant provided a history of casing mail, lifting parcels and tubs and delivering mail.
Dr. Hussain released appellant to return to full duty on March 20, 2008.
By decision dated July 11, 2008, the Office denied appellant’s claim finding that
Dr. Hussain failed to provide the necessary medical opinion evidence to establish a causal
relationship between appellant’s diagnosed condition and her implicated employment duties.
Appellant requested reconsideration on July 30, 2008. She asserted her belief that her
right shoulder condition was caused by her work duties of lifting. In a report dated July 30,
2008, Dr. Hussain stated that appellant’s right shoulder pain started while performing her daily
job duties of casing, sorting, loading and delivering mail. She stated, “All of which contributed
to her symptoms….” Dr. Hussain diagnosed rotator cuff tendinitis with impingement syndrome
caused by a work-related injury.
By decision dated October 17, 2008, the Office denied modification of its July 11, 2008
decision finding that Dr. Hussain did not provide sufficient medical reasoning to establish
appellant’s claim.1
On appeal to the Board, appellant contends that the medical evidence is sufficient to
establish her claim.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.2 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
1

Following the Office’s October 17, 2008 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).
2

20 C.F.R. § 10.5(q).

2

(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.3
ANALYSIS
Appellant attributed her right shoulder tendinitis to her job duties of casing, delivering
and lifting mail. In support of her claim, she submitted a series of reports from Dr. Hussain, a
Board-certified internist, diagnosing right shoulder tendinitis. Appellant has submitted the
medical evidence necessary to establish the presence of a condition and a factual statement
identifying the employment factors which she believed caused or contributed to that condition.
Dr. Hussain submitted a duty status report dated May 9, 2008 diagnosing right shoulder
tendinitis and indicated with a checkmark “yes” that appellant provided a history of casing mail,
lifting parcels and tubs and delivering mail. This report is not sufficient to meet appellant’s
burden of proof. Dr. Hussain did not explain how these activities caused or contributed to
appellant’s right shoulder tendinitis. It is well established that a physician’s opinion on causal
relationship that consists of checking “yes” to a form question is of diminished probative value.4
In a report dated July 30, 2008, Dr. Hussain stated that appellant’s right shoulder pain
started while performing her daily job duties of casing, sorting, loading and delivering mail. She
stated, “All of which contributed to her symptoms….” Dr. Hussain diagnosed rotator cuff
tendinitis with impingement syndrome caused by a work-related injury. While she generally
opined that appellant’s employment duties contributed to her right shoulder symptoms and
diagnosis of rotator cuff tendinitis, she did not offer any medical reasoning explaining why and
how she believed this to be true. Dr. Hussain did not explain the processes by which appellant’s
job duties of casing, sorting, loading and delivering mail would result in or contribute to right
shoulder tendinitis. Her report provided only a minimal description of any physical examination
and did not contain any discussion of diagnostic testing to support the diagnosis. Without
rationalized medical opinion evidence explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified, appellant has failed to meet
her burden of proof.
CONCLUSION
The Board finds that appellant did not establish a causal relationship between her
diagnosed right shoulder tendinitis and her federal employment.

3

Solomon Polen, 51 ECAB 341, 343-44 (2000).

4

See Cecelia M. Corley, 56 ECAB 662 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT October 17 and July 11, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

